DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record neither teaches nor suggests: providing a substrate having a first surface, the substrate being a semiconductor substrate of a first conductivity type; forming a plurality of gate trench openings of a first width extending a first distance into the substrate 10wherein each gate trench opening is in an active region of the semiconductor device and has a length that extends from the active region into a non-active region of the semiconductor device; forming a termination trench opening of the first 15width extending into the substrate wherein the termination trench opening surrounds the plurality of gate trench openings, and wherein the plurality of gate trench openings leaves a projection of the substrate having a second width interposed between each gate trench opening 20and also along an outside edge of the termination trench opening; expanding the first width to a third width wherein the third width extends a second distance into the substrate that is less than the first distance thereby 25reducing the second width of the projection to a fourth width wherein the fourth width extends substantially the second distance into the substrate; forming a first insulator having a first thickness along at least a first portion of sidewalls of the 30plurality of gate trench openings that have the first width wherein the first insulator extends from a bottom of the plurality of gate trench openings a third distance toward the first surface;  -27-ONS03190 (B) US forming a second insulator having a second thickness along another portion of the sidewalls wherein the second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pan et al (US 2016/0315053) disclose a flexible CRSS adjustment in a SGT MOSFET to smooth waveforms and to avoid EMI but fail to disclose forming a plurality of gate trench openings of a 20first width extending a first distance into the semiconductor substrate and leaving a projection of the semiconductor substrate having a second width between the plurality of gate trench openings wherein of each gate trench opening has a length along the first surface that 25extends from an active region of the semiconductor device into a non-active region of the semiconductor device; expanding the first width of each gate trench opening to a third width for at least a second distance from the first surface wherein the second distance is less than the 30first distance thereby leaving each gate trench opening with the first width along a remainder of the first distance, wherein expanding the first width reduces the second width of the projection to a fourth width for at least the second distance and forming a first opening through the second insulator overlying a portion of the projection that is in the active region and substantially simultaneously forming a 10second opening through the second insulator overlying a portion of the gate conductor that is in the non-active region wherein the first opening and the second opening are substantially stopped on the stop layer.

Lee et al. (US 2013/0228857) disclose method of forming an assymetric poly gate for optimum termination in trench MOSFETs but fails to disclose forming a plurality of gate trench 

Burke et al. (US 2013/0323921)  disclose a method of making a trench gate electrode but fails to disclose forming a plurality of gate trench openings of a 20first width extending a first distance into the semiconductor substrate and leaving a projection of the semiconductor substrate having a second width between the plurality of gate trench openings wherein of each gate trench opening has a length along the first surface that 25extends from an active region of the semiconductor device into a non-active region of the semiconductor device; expanding the first width of each gate trench opening to a third width for at least a second distance from the first surface wherein the second distance is less than the 30first distance thereby leaving each gate trench opening with the first width along a remainder of the first distance, wherein expanding the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/BRADLEY SMITH/Primary Examiner, Art Unit 2817